Citation Nr: 0833712	
Decision Date: 10/01/08    Archive Date: 10/07/08

DOCKET NO.  04-41 519A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss disability.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to a total disability rating for compensation 
purposes based upon individual unemployability due to 
service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from November 1967 to 
December 1969.  His military occupational specialty was 3421 
DisbMan and he served in Vietnam from June to December 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from March and December 2004 rating 
determinations of the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida.

The veteran's tinnitus and TDIU claims and his raised claim 
of service connection for back disability secondary to 
peripheral neuropathy are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

Bilateral hearing loss was noted on service entrance 
examination and did not increase in severity in service.  


CONCLUSION OF LAW

The criteria for service connection for hearing loss are not 
met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.306 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  This notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; and (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide.  For claims pending before VA on or 
after May 30, 2008, 38 C.F.R. § 3.159 was recently amended to 
eliminate a requirement that VA request that a claimant 
submit any evidence in his or her possession that might 
substantiate the claim.  See 73 FR 23353 (Apr. 30, 2008).  

The duty to notify for the service connection claims was 
satisfied through a January 2004 letter to the veteran that 
addressed all three notice elements and was sent prior to the 
initial March 2004 AOJ decision in this matter.  The letter 
informed the veteran of the evidence required to substantiate 
the claim and of the veteran's and VA's respective duties for 
obtaining evidence.

The veteran was not notified of effective dates for ratings 
and degrees of disability until July 2006.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  The timing deficiency is 
harmless, as the claim has been denied, thus rendering moot 
any issues with respect to implementing an award.  

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In this case, VA obtained service medical records, 
VA medical records, SSA records, and statements from the 
veteran.  VA examination was conducted in October 2006.  The 
representative noted in May 2007 that VA vocational 
rehabilitation and education has been denied.  However, there 
is no indication that there is any information that would 
further the veteran's claim in any of the veteran's 
vocational rehabilitation records.  VA has satisfied its 
assistance duties.

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2007).  In order to prevail on the issue of service 
connection, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

VA regulations provide that every veteran shall be taken to 
have been in sound condition when examined, accepted, and 
enrolled for service, except as to defects, infirmities, or 
disorders noted at the time of examination, acceptance, and 
enrollment. 38 C.F.R. § 3.304(b) (2007).  The presumption of 
soundness attaches only where there has been an induction 
examination that did not detect or note the disability that 
the veteran later complains about.  Bagby v. Derwinski, 1 
Vet. App. 225, 227 (1991).  The regulations expressly provide 
that the term "noted" signifies "[o]nly such conditions as 
are recorded in examination reports."   38 C.F.R. § 3.304(b) 
(2007).  A "[h]istory of preservice existence of conditions 
recorded at the time of examination does not constitute a 
notation of such conditions."  Id.

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 C.F.R. § 3.306(a).  Clear and 
unmistakable evidence (obvious or manifest) is required to 
rebut the presumption of aggravation where the preservice 
disability underwent an increase in severity during service.  
This includes medical facts and principles which may be 
considered to determine whether the increase is due to the 
natural progress of the condition.  Aggravation may not be 
conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during and subsequent to service.  
38 C.F.R. § 3.306(b).  

For VA compensation and pension purposes, impaired hearing 
will be considered to be a disability when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least 3 of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385 (2007).  

Organic disease of the nervous system may be presumed to have 
been incurred in service if it is manifest to a degree of 10 
percent within one year of discharge from service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2007).

The veteran claims that service connection is warranted for 
hearing loss because he was exposed to loud noise, including 
weapons, in service in Vietnam.  

On service entrance examination in November 1967, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
20

30
LEFT
15
15
20

40

Defective hearing was noted.  No ear treatment occurred in 
service.  

On service discharge examination, the veteran's hearing was 
15/15 bilaterally per whispered and spoken voice testing.  

Post-service, on VA evaluation in August 2001, the veteran 
reported noticing a gradual hearing loss over the past 20 
years and some tinnitus in his left ear.  His military noise 
history was notable for mortars and aircraft, and his 
occupational noise history was notable for his having been a 
truck driver driving with the windows down in the summer for 
20 years.  An audiogram revealed hearing within normal limits 
through 1000 hertz, sloping to a moderate to severe 
sensorineural hearing loss in each ear.  

On VA examination in October 2006, the veteran reported 
tinnitus for many years.  He stated that he had been exposed 
to aircraft noise while being a guard on the flight line, and 
civilian noise as a truck driver.  Pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
35
65
70
65
LEFT
25
35
55
70
60

Speech recognition scores, using the Maryland CNC test, were 
80 percent in each ear.  The examiner reviewed the veteran's 
claims folder and indicated that he could not relate the 
veteran's hearing loss to military noise exposure without 
resorting to speculation.  

The notation of hearing loss on service entrance examination 
shows that bilateral hearing loss existed prior to service.  
The question is one of service aggravation.  There was no 
hearing loss treatment in service, the veteran's ears were 
normal per whispered and spoken voice testing on service 
discharge examination in December 1969, and the veteran 
reported a gradual hearing loss over the past 20 years when 
he was first seen by VA in August 2001.  Moreover, no medical 
evidence indicates that the veteran's current hearing loss 
disability is related to service.  The examiner who 
considered the question in October 2006 indicated that he 
could not render such an opinion without resorting to 
speculation.  There is no showing of an in-service increase 
in the severity of the veteran's pre-service hearing loss.  
Moreover, sensorineural hearing loss was not manifest to a 
degree of 10 percent within one year of service discharge, so 
its service incurrence can not be presumed.  Accordingly, 
service connection for hearing loss is not warranted.  

The lay testimony has been considered.  However, laypersons 
such as the veteran are not able to indicate the cause of 
hearing loss and tinnitus.  Medical evidence is required.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit 
v. Derwinski, 5 Vet. App. 91, 93 (1993).  


ORDER

Service connection for hearing loss is denied.

REMAND

The veteran claims that service connection is warranted for 
and tinnitus because he was exposed to loud noise, including 
weapons, in service in Vietnam.  He is competent to report 
being subjected to acoustic trauma during service and of 
having ringing in his ears since that time.  As such, the 
Board finds that the October 2006 VA examination is not 
adequate for rating purposes and that he must be afforded 
another VA examination, which takes into account his lay 
report of his continuity of symptomatology.  See Charles v. 
Principi, 16 Vet. App. 370, 374-75 (2002).

As to his TDIU claim, total disability ratings for 
compensation may be assigned where the schedular rating is 
less than total, when the disabled person is, in the judgment 
of the rating agency, unable to secure or follow a 
substantially gainful occupation as a result of a service-
connected disabilities:  Provided that, if there is only one 
such disability, this disability shall be ratable at 60 
percent or more, and that, if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more, and sufficient additional service-
connected disability to bring the combined rating to 70 
percent or more. 38 C.F.R. § 4.16(a).  It is the established 
policy that veterans who are unable to secure and follow a 
substantially gainful occupation by reason of 
service-connected disabilities shall be rated totally 
disabled.  Therefore, rating boards should submit to the 
Director, Compensation and Pension Service, for 
extra-schedular consideration all cases of veterans who are 
unemployable by reason of service-connected disabilities, but 
who fail to meet the percentage standards set forth in 
38 C.F.R. § 4.16(a).  38 C.F.R. § 4.16(b).  Substantially 
gainful employment is defined as work which is more than 
marginal and which permits the individual to earn a living 
wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).

The veteran originally argued in June 2004 that he is unable 
to work due to diabetes mellitus with retinopathy and 
peripheral neuropathy.  His representative asserted in August 
2008 that service connection was warranted for back 
disability as secondary to his service-connected peripheral 
neuropathy, and that with a service-connected back pain in 
addition to the other service-connected disabilities (to 
include tinnitus, if warranted), there would be individual 
unemployability.  The claim for TDIU is "inextricably 
intertwined," see Harris v. Derwinski, 1 Vet.App. 180, 182-
83 (1991), with the claim for service connection for chronic 
back pain.  Thus, it must be adjudicated prior to a final 
decision on the merits concerning the claim for TDIU.  

Accordingly, the case is REMANDED for the following action:

1.  Properly notify and assist the 
veteran concerning his claim for 
service connection for back pain 
secondary to service-connected 
peripheral neuropathy and thereafter 
adjudicate the claim.  

2.  The AMC should arrange for the 
veteran to undergo an appropriate VA 
examination to determine the nature, 
extent, onset and etiology of his 
tinnitus.  The claims folder should be 
made available to and reviewed by the 
examiner.  All indicated studies should 
be performed and all findings should be 
reported in detail.  The examiner 
should comment on the veteran's report 
regarding the onset and continuity of 
his tinnitus since service and opine as 
to whether it is at least as likely as 
not that the veteran's tinnitus is 
related to or had its onset during 
service, and particularly, to his 
report of in-service acoustic trauma.  
The rationale for any opinion expressed 
should be provided in a legible report.  

3.  The AMC should schedule the veteran 
for an appropriate VA examination.  The 
claims folder should be made available to 
and reviewed by the examiner.  All 
appropriate tests should be conducted.  
Thereafter, the examiner should opine as 
to whether it is at least as likely as 
not that the veteran has a back 
disability that is related to service or 
to the manifestations of his service-
connected diabetes mellitus, to 
specifically include his peripheral 
neuropathy.  Thereafter, without regard 
to the veteran's age or the impact of any 
nonservice-connected disabilities, it is 
at least as likely as not that his 
service-connected disabilities, and in 
particular, his diabetes mellitus and its 
resulting complications, to specifically 
include peripheral neuropathy, either 
alone or in the aggregate, render him 
unable to secure or follow a 
substantially gainful occupation.  A 
complete rationale for any opinion 
expressed and conclusion reached should 
be set forth in a legible report.  

4.  After considering the claims of 
service connection for tinnitus and back 
disability, if not rendered moot, the AMC 
must readjudicate the veteran's TDIU 
claim in light of any additional evidence 
added to the record.  If the benefits 
sought on appeal remain denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


